Chief Financial Officer Exhibit 32.1 Broadcast International, Inc. & Subsidiaries Certification Of Chief Executive Officer Pursuant To 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002 In connection with the annual report of Broadcast International, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2012, Rodney M. Tiede hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The annual report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the annual report fairly presents, in all material respects, the financial condition and resultsof operations of the Company for the periods presented therein. Date:March 29, 2013 /s/Rodney M. Tiede Rodney M. Tiede, President
